In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00009-CV




        IN THE INTEREST OF H.M.J., A CHILD




          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 86319




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                 ORDER

         On February 6, 2018, the trial court presided over a parental-rights termination proceeding

in which The Department of Family and Protective Services (the Department) sought to terminate

the parental rights of Mother and Father to their child, H.M.J.1 Having been found indigent by the

trial court, A.S. was represented in the trial court by appointed counsel, Zachary Ressler. On

February 14, 2018, the trial court entered an order terminating the parent-child relationship

between H.M.J. and her parents. Prior to the entry of the order, however, Ressler filed, on

February 9, 2014, a notice of appeal on Mother’s behalf. In the trial court’s termination order, the

court relieved Ressler “of all duties based on a finding of good cause.” Although the trial court

appointed counsel to represent Father on appeal, it does not appear that it appointed counsel to

represent Mother on appeal. Further, Ressler has advised this Court that he does not wish to

represent Mother on appeal.

         Section 107.013(a) of the Texas Family Code mandates the appointment of an attorney ad

litem for an indigent parent in a suit filed by a governmental entity seeking termination of the

parent-child relationship. TEX. FAM. CODE ANN. § 107.013(a) (West Supp. 2017). Further,

Section 107.013(e) provides that when a parent is found to be indigent by the trial court in a case

brought by a governmental entity for the termination of the parent-child relationship, that parent

is presumed to remain indigent in any subsequent appeal. TEX. FAM. CODE ANN. § 107.013(e)

(West Supp. 2017). Because Mother was determined by the trial court to be indigent, she is


1
 We refer to H.M.J.’s mother as “Mother” and to her father as “Father” to protect the identity of the minor child who
is the subject of this appeal. See TEX. R. APP. P. 9.8.


                                                         2
presumed to remain indigent for purposes of this appeal. Accordingly, Mother is entitled to be

represented on appeal by appointed counsel.

       Consequently, we abate this appeal to the trial court for the appointment of counsel to

represent Mother in this appeal. The appointment shall be made within five days of the date of

this order. The order appointing counsel shall be sent to this Court in the form of a supplemental

clerk’s record within five days of the date of the appointment.

       Because this case involves an appeal from the termination of parental rights, this matter

should be expedited at all levels.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

clerk’s record mandated by this order. We will establish a new briefing schedule on the return of

this Court’s jurisdiction over these matters.

       IT IS SO ORDERED.

                                                BY THE COURT

Date: March 27, 2018




                                                  3